LEWIS, Judge.
The only issue presented is whether the trial court erred in granting summary judgment for defendant. We have reviewed the record on appeal and affirm the judgment entered.
Plaintiff was an invitee on defendant’s premises. She was visiting the premises for the third time in eleven months. On the day of her injury, she was aware of the ramp and walked down it as she exited the building. Then she walked back into the building another way. When she left the building the second time, she walked beside the ramp. She attempted to cut across the bottom of the ramp and slipped and fell 'on its raised edge. The premises were dry and lighted, and plaintiff wore low-heeled shoes.
Summary judgment is proper even in a negligence case where the forecast of evidence fails to show defendant’s negligence or establishes plaintiff’s contributory negligence as a matter of law or where it is established that defendant’s alleged negligence was not the proximate cause of plaintiff’s injury. Hale v. Power Co., 40 N.C. App. 202, 252 S.E. 2d 265, cert. denied, 297 N.C. 452, 256 S.E. 2d 805 (1985). Plaintiff contends summary judgment for defendant was improper because the premises were unsafe and defendant knew or should have known of the condition. Plaintiff contends the condition was dangerous because of an inconsistently sloped edge or drop-off along the ramp which “swelled down” around the edge. Defendant contends summary judgment was appropriate because the condition of the ramp’s edge was obvious and that even if the edge of the ramp was a dangerous condition, defendant had no duty to warn plaintiff because it had no knowledge of the danger.
It is settled law in North Carolina that “ ‘[t]he mere fact that a step up or down, or a flight of steps up or down, is maintained *508at the entrance or exit of a building is no evidence of negligence if the step is in good repair and in plain view:’ ” Garner v. Greyhound Corp., 250 N.C. 151, 159, 108 S.E. 2d 461, 467 (1959), quoting Tyler v. Woolworth Co., 181 Wash. 125, 126-27, 41 P. 2d 1093, 1094 (1935). Further, “ ‘if the step is properly constructed and well lighted so that it can be seen by one entering or leaving the [building], by the. exercise of reasonable care, then there is no liability.’ ” Id. at 159,108 S.E. 2d at 467, quoting Tyler v. Woolworth Co., supra.
Plaintiff had seen the ramp and had walked on it safely. Upon these facts, summary judgment for defendant was proper.
Affirmed.
Chief Judge HEDRICK and Judge WELLS concur.